Citation Nr: 0301642	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

(The claim of entitlement to TDIU will be the subject of a 
later post-development decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The case was previously before the Board in December 2000, 
at which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue 
on appeal. 

It is not altogether clear as to whether correspondence 
received in July 2002 constitutes a request for a hearing 
before the Board inasmuch as the bulk of the document 
consists of assertions as to the merits of the veteran's 
claims rather than why a hearing should be permitted.  The 
Board additionally observes that the veteran was advised 
that he should consult his representative concerning 
additional evidence, any hearing etc. and the veteran's 
representative has not pursued additional hearing.  It 
bears additional emphasis that the veteran was already 
afforded a hearing before the undersigned sitting in 
Washington, D.C in November 2000.  Accordingly, no further 
hearings have been scheduled and the Board must proceed 
with its consideration of the veteran's appeal.  38 C.F.R. 
§§ 20.704, 20.1304 (2002).

The Board is undertaking additional development on the 
issue of service connection for TDIU pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, the 
Board will provide notice of that development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response, the 
Board will prepare a separate decision addressing that 
issue. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The record does not show a seizure condition so severe 
that it manifests by an average of at least one major 
seizure in four months over the last year, or nine to ten 
minor seizures per week or more


CONCLUSION OF LAW

The schedular criteria for rating greater than 40 percent 
for a seizure disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Codes 8910, 8911 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, the veteran 
was provided notice of the change in the law in September 
2002.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has 
not identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, treatment 
records, and clinical medical records in the file.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.  

The issue on appeal initially pertains to an increased 
evaluation and, in that context, the duty to assist has 
not changed and still falls squarely on the VA, to include 
affording hearings, obtaining identified evidence, 
government records, affording examinations, where 
appropriate and etc. where such would be helpful, relevant 
and necessary for a full and fair adjudication of his 
claim.  Satisfactory efforts have been made in these 
regards, and the veteran has been offered an opportunity 
to submit additional evidence in support of the claim.  

In the context of an increased rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the appellant is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation 
is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Francisco, the Court 
stated that although a rating specialist was directed to 
review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  
Francisco, 7 Vet. App. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board assigns 
the greater weight of probative value to the recent VA 
compensation examinations as opposed to those older 
records reflecting the history of the disability.  The 
recent examinations and records are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue. 

Service connection for a seizure disorder was established 
as 20 percent disabling pursuant to a July 1993 rating.  
The present claim derives from a December 1998 request for 
increased rating.

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; 
an 80 percent evaluation is warranted for 4 major 
seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation is warranted 
for 3 major seizures, or 9 to 10 minor seizures weekly, 
during the preceding year; a 40 percent evaluation is 
warranted for 1 major seizure during the preceding 6 
months or 2 major seizures, or 5 to 8 minor seizures 
weekly, during the preceding year; a 20 percent evaluation 
is warranted for 1 major seizure during the preceding 2 
years or 2 minor seizures during the preceding 6 months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2002).

The veteran was admitted for observation on July 10, 2000.  
The doctor stated that while the history of seizures 
sounded fairly convincing, most of his recent spells "are 
not clearly epileptogenic and may even have been sleep 
attacks given his untreated sleep apnea."  It was noted 
that the veteran declines to use his CPAP machine 
regularly.  He was to be monitored for seizures vs. 
pseudoseizures vs. sleep attacks.  His anti-convulsant 
doses were halved.  He displayed no seizure activity per 
himself or camera activity overnight the night of his 
admission.  He remarked that he had a history of going 
through a sleep study some time ago and being subsequently 
placed on CPAP.  Progress notes stated that "he has 
discontinued the CPAP due to its uncomfortable nature."  
Neurological examination was normal.  Assessment was 
history of complex partial seizures, possible sleep apnea, 
and sarcoidosis (stage II).  The plan was to continue 
camera monitorization for seizure activity and continue 
Divalproex and Carbamazepine to increase seizure 
threshold.  He was encouraged to be compliant with his 
CPAP given its potential contribution to his spells.  He 
voiced understanding.  He underwent continuous EEG 
monitoring with taper of AED's and sleep deprivation to 
provoke spells.  On July 12,2000, the veteran was seen and 
examined, doing well, no complaints, and no spells.  
Medications were continued to be tapered as needed;

On July 13,2000, the veteran reported he had 3 minor 
(unwitnessed) spells the previous day between 7:00 and 
10:00 AM.  They resembled mild versions of similar seizure 
episodes experienced in the past.  He stated the episodes 
lasted for 2 to 3 minutes and were each followed by a 
slight headache.  There was no loss of consciousness, no 
convulsions.  There was no definite loss of awareness, no 
tongue biting, and no bowel or bladder incontinence.  The 
seizures were described as a strange sensation followed by 
staring. Tegretol was discontinued.  There was no other 
seizure-like activity throughout the day or night. 
Neurological examination was normal on July 13, 2000.  The 
plan was to discontinue his AED's and to continue sleep 
deprivation through the night.  On July 14,2000, it was 
noted that there was no seizure activity overnight despite 
being sleep deprived until 4:00 AM.  The veteran voiced no 
complaints.  Neurological examination was again noted as 
normal.  By the afternoon, he had a spell which was 
described as epileptiform with frontal predominance.  His 
Carbamazepine was restarted orally and VPA intravenously.

Nursing progress note dated July 15, 2000 stated no 
evidence of seizure activity noted overnight.  Vital signs 
were stable.  He appeared comfortable without complaints.  
His Tegretol was continued and he was ready to go home.  
Assessment was frontal predominant seizures as witnessed 
on EEG and sarcoidosis.  He was seen in September 2000 in 
the Neurology Clinic for follow-up of intractable 
epilepsy.  The veteran reported continued seizures of2 to 
3 per week with compliance with his medications.  He was 
taking Depakote and Tegretol.  Neurological examination 
was normal. Assessment was complex partial seizures-
intractable.  He was seen on January 9, 2001 with 
complaint of suffering 2 generalized clonic tonic seizures 
that day with a right sided headache being his aura prior 
to his seizures.  The seizures were described as general 
"clenching up" and not being verbally responsive.  
Assessment was seizure disorder.  He reported compliance 
with his medications.  On February 12,2001, it was noted 
that the veteran continued to have up to 2 seizures per 
month.  Impression was seizure disorder and sarcoidosis.  
On February 16, 2001, the veteran reported continued 
seizures of 1 to 2 per week with compliance with his 
medications.  In May 2002, it was noted that the veteran 
had a history of seizure frequency of once every week for 
the past month prior to the last two visits which was an 
improvement over two months prior to that in which he used 
to have three or four seizures every day.  The veteran did 
not complain of any side effects of his medication.  He 
was on Topamax 200 mg twice a day and Tegretol 
(Carbamazepine) 200 mg in the morning, 200 mg at lunch, 
and 400 mg at bedtime.  Since last week, it was noted the 
veteran had had 7 seizures.  He had 4 "staring" type and 3 
"tickling" type seizures.  Since starting the Topamax, it 
was noted "the patient does not have any secondary 
generalization of his complex partial seizures and does 
not have any more aura, which used to be a feeling of 
tingling and left hand and left side of his face with 
having headache for a few minutes."  He was described as 
"doing well on his current medications" and had no 
complaint.  In an addendum dated May 3, 2002, it was noted 
that the veteran "continues to have 3 to 4 partial 
seizures per month, mostly complex partial.  Seizures have 
been somewhat refractory to medications, however, since 
starting Topamax, seizure frequency is significantly 
decreased (3 to 4 per month instead of 3 to 4 per day.)"

Hospital summary dated July 10, 2000, to July 15, 2000, at 
VA Medical Center Birmingham noted that visual EEG 
monitoring was performed over a five day period.  It was 
noted that the veteran has had "spells" since 1993.  He 
used to have an aura of headache, then loss of 
consciousness. Now he reports he often has no warning and 
they are often nocturnal.  He reported they often occur in 
clusters of 2 to 3 per day every month or so.  The last 
one was one week prior to admission.  His past medical 
history was significant for sleep study revealing 
obstructive sleep apnea requiring CPAP.  The veteran 
reported that he was noncompliant with this.  He had 
seizure disorder diagnosed in 1993, and he also had a 
diagnosis of sarcoidosis since 1992, reported as stage II.  
His medications on admission included Depakote, Tegretol, 
Noruiptyline, and Albuterol metered dose inhaler as 
needed.  It was noted that he was working as a mechanic in 
Pell City.  His neurological examination was noted as 
"completely normal" with intact mental status with speech 
and language fluent and appropriate.  Cranial nerves were 
individually tested and were within normal limits.  Motor 
exam showed normal power, bulk, and tone.  Sensory exam 
was normal to pinprick, vibration, light touch, and 
proprioception.  Coordination was within normal limits.  
Gait was within normal limits as well.  Deep tendon 
reflexes were 1 symmetrically throughout with toes 
downgoing bilaterally.  Hospital course was as described 
previously.  Diagnosis was seizure disorder, obstructive 
sleep apnea with non-compliance, and sarcoidosis.

On VA examination on January 18, 2001, the examiner 
requested that the hospital summary for the period July 
10, 2000, to July 15, 2000, be considered as the 
examination results, and the veteran was not examined.  
Another VA examination was requested to comply with the 
remand.  On VA examination on March 21, 2001, the examiner 
reviewed the remand and the veteran's inpatient 
hospitalization for monitoring of his seizures in July 
2000 and his discharge summary.  He stated that the 
veteran did have a  seizure disorder and that during his 
hospitalization, he experienced one of these seizure 
disorders.  Diagnosis was complex partial seizure with 
secondary generalization.  He further stated, "This is a 
major seizure disorder."  A complete rationale for this 
conclusion was not provided within the examination report.  
Also, no opinion as to the frequency of the seizures was 
provided.  Again, the veteran was not examined.  A third 
VA examination request was made to comply with the remand 
order.  Another VA epilepsy and narcolepsy examination was 
conducted on May 28, 2002.  The VA examiner stated that 
there was no major seizure during the veteran's inpatient 
observation and evaluation of his seizures in July 2000.  
The examiner stated that these were complex partial 
seizures and upper lobe type of epilepsy with some 
secondary generalizations.  Another period of 
hospitalization was not required as the examiner stated 
that this had already been performed by the Neurology 
Service and was well-documented for the period July 10, 
2000, to July 15, 2000.  He stated that there appeared to 
be no evidence of a tonic clonic type major seizure 
disorder as part of the veteran's typical syndrome.  He 
was being closely followed in the Epilepsy Clinic for 
adjustment of his medication.  He stated that the seizures 
were intractable and required regular close follow-up.  
The examiner stated upon review of the veteran's claims 
file as well as recent Neurology Clinic notes, "The 
frequency of his minor complex partial seizures of the 
temporal lobe variety have been in the order of two to 
three per day prior to recent adjustment in medication in 
May of 2002, which has reduced the frequency of these 
seizures to perhaps one per week or three per month."  
Diagnosis was well-documented complex partial seizure 
disorder of temporal lobe variety with secondary 
generalized symptoms.  The examiner reiterated that the 
frequency and severity had improved with adjustment in his 
medications.  It was noted that consideration of possible 
surgical intervention may be entertained in the future.

The veteran claims the severity of his disorder is greater 
than has been recognized.  The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is simply against any 
higher evaluation.  The record does not show a condition 
so severe that it manifests by an average of at least one 
major seizure in four months over the last year, or nine 
to ten minor seizures per week or more.  After 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to an increased rating.  

After consideration of all of the evidence, the Board 
finds that the preponderance of the evidence is against 
the claims.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates 
that the veteran's disability have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application 
of the regular schedular standards is impractical in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).  The degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.



ORDER

Entitlement to increased evaluation for a seizure disorder 
is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

